DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asenjo et al (Pub. No. US 2018/0083982).

As per 1, 9, Asenjo discloses a method for providing security information about an application container for an Industrial Edge device, the application container comprising at least one of an application program, runtime libraries and parts of an execution environment, the method comprising: obtaining, by a computer, first information about data accessed by the application program comprising data points of one of (i) an industrial controller linked to the Edge device and (ii) a cloud application in a public cloud network, from the application program or a source code of the application program (see par. 58); obtaining, by the computer, second information about at least one of (i) the runtime libraries utilized in the application container for at least one of (i) accessing the data and (ii) processing the data and (ii) parts of the execution environment from the application program or the source code of the application program (see par. 59, 70-71); ascertaining, by the computer, confidentiality classes associated with the first information and processing classes associated with the second information (see par. 90-91); and forming, by the computer, the security information by linking arising confidentiality classes to arising processing classes, and associating said security information with the application container (see par. 90-91).

As per claims 2, 10, Asenjo discloses wherein the method is performed automatically by certification software executing on the computer; and wherein the certification software accesses source code for the application container (APP) or of the application program (see par. 53).


As per claims 3, 11, Asenjo discloses wherein the confidentiality classes are associated automatically during said ascertaining based on descriptive information of one of (i) a respective datum of the data, (ii) a respective data point of the data and (iii) from a structured name comprising a data point name or variable name of the data (see par. 91).


As per claims 4, 12, Asenjo discloses wherein the confidentiality classes are associated automatically during said ascertaining based on descriptive information of one of (i) a respective datum of the data, (ii) a respective data point of the data and (iii) from a structured name comprising a data point name or variable name of the data (see par. 91).


As per claims 5, 13, Asenjo discloses wherein the respective processing class of an element of one of (i) a runtime library and (ii) a part of the execution environment is ascertained automatically during said ascertaining from one of (i) a description associated with the respective element, (ii) a structured name of the respective element and (iii) a functionality of the respective element (see par. 32).


As per claims 6, 16, Asenjo discloses wherein the respective linking of a confidentiality class to a processing class during said forming the security information by the computer involves taking into consideration whether at least one of (i) read or write access to the respective data is effected and (ii) the respective data or data points are associated with a private automation network or with a public network comprising a public cloud (see par. 33-34).


As per claims 7, 17, Asenjo discloses wherein at least one risk class is determined as the security information during said forming the security information from a plurality of links between confidentiality classes and processing classes (see par. 96-97).


As per claims 8, 20, Asenjo discloses wherein the execution environment comprises an operating system (see par. 109).


As per claim 14, Asenjo discloses the system is programmed such that the respective processing class of an element of one of (i) a runtime library and (ii) a part of the execution environment is ascertained automatically said ascertainment of said confidentiality classes and processing classes from one of i) a description associated with the respective element, (ii) a structured name of the respective element and (iii) a functionality of the respective element (see par. 32).


As per claim 15, Asenjo discloses the system is programmed such that the respective processing class of an element of one of (i) a runtime library and (ii) a part of the execution environment is ascertained automatically said ascertainment of said confidentiality classes and processing classes from one of i) a description associated with the respective element, (ii) a structured name of the respective element and (iii) a functionality of the respective element (see par. 32).


As per claim 18, Asenjo discloses wherein the system is programmed such that the application container is one of (i) automatically enabled and (ii) automatically disabled for use with the Edge device based on the security information (see par. 53-54).


As per claim 19, Asenjo discloses wherein one of (i) the system and (ii) the Edge device stores information about requirements for the security information, said stored information being compared with the security information associated with the respective application container automatically for a decision about said automatic disabling or enabling (see par. 92-93).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to providing security information about an application container for an Industrial Edge device.

Samuel (Pub. No. US 2018/0129805); “IoT Security Service”;
-Teaches IoT hub stores a set of security rules that is associated with an expected condition of at least one IoT device…the set of security rules is based upon an assessment of IoT data associated with at least one IoT device…see par. 42.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436